     Case 2:19-cv-01739-TLN-DMC Document 23 Filed 07/23/21 Page 1 of 1


     GARY BRICKWOOD (SBN 94892)
 1
     BRICKWOOD LAW OFFICE
 2   1135 Pine St., Suite 210
     Redding, CA 96001
 3   Tel (530) 245-1877
     Fax (530) 245-1879
 4
     office@brickwoodlaw.com
 5
     Attorneys for Defendants
 6   SHASTA COUNTY and TOM BOSENKO
 7
 8
 9                            IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      SAVANAH MCCULLOUGH,                                 Case No. 2:19-cv-01739-TLN-DMC
12
         Plaintiffs,                                      REVISED SCHEDULING ORDER
13
14           vs.

15    SHASTA COUNTY, ET AL.,
16      Defendants.
17    ________________________________/

18          The Court has reviewed the Joint Request of Plaintiff and Defendant Shasta County to
19   revise the Scheduling Order and good cause appears due to the filing of a First Amended
20   Complaint.
21          The Court orders as follows:
22          1.         It is ordered that the Scheduling Order, Doc. 5, is revised to extend discovery from
23                     July 28, 2021 to December 15, 2021.
24          2.         It is further ordered that in all other respects, the Scheduling Order, Doc. 5, shall
25                     remain in full force and effect.
26
     DATED: July 23, 2021
27
28                                                                 Troy L. Nunley
                                                                   United States District Judge

     REVISED SCHEDULING ORDER
                                                          1
